         Case 8:19-cr-00061-JVS Document 396 Filed 01/06/21 Page 1 of 1 Page ID #:5844
                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                              Date    January 6, 2021


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                                                                                         Julian Andre/Brett Sagel/
                Lisa Bredahl                       Sharon Seffens                      Patrick Fitzgerald (taint team)
            Deputy Clerk                       Court Reporter/Recorder                     Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond         Attorneys for Defendants:        Present App. Ret.

Michael John Avenatti                               X           X       Dean Steward                               X                X



 Proceedings:        VIDEO STATUS CONFERENCE


      Cause is called for hearing via video teleconference with the defendant, his counsel, and
counsel for the Government present. The defendant has a waiver on file and personally consents
to hearing via video

       Court and counsel confer re the trial date. The Court continues the trial from February
23, 2021 to July 13, 2021 at 8:30 a.m. If Mr. Steward’s trial before Judge Carter in June does
not proceed, the Court may advance the trial. Counsel shall meet and confer and file a
stipulation and proposed speedy trial order including a pretrial conference date on a Monday at
8:00 a.m.

      Defendant’s renewed motion for discovery shall be filed by January 22, 2021. Defense
counsel is reminded of his discovery responsibilities.

         Counsel shall file the joint proposed jury instructions 60 days prior to trial.




                                                                                                               :         20

                                                                    Initials of Deputy Clerk     lmb




CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                                  Page 1 of 1
